FILED
                           NOT FOR PUBLICATION                                OCT 24 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STATE OF ARIZONA; TERRY L.                       No. 11-17484
GODDARD, Attorney General for the
State of Arizona; ARIZONA                        D.C. No. 4:08-cv-00441-MWB
DEPARTMENT OF LAW, Civil Rights
Division,
                                                 MEMORANDUM*
              Plaintiffs - Appellees,

ANGELA AGUILAR,

              Intervenor-Plaintiff -
Appellee,

  v.

ASARCO LLC,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Mark W. Bennett, District Judge, Presiding

                       Argued and Submitted June 12, 2013
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: O’SCANNLAIN and HURWITZ, Circuit Judges, and SINGLETON,
Senior District Judge.**

      Appellant ASARCO challenges the district court’s decision in admitting

certain testimony and in awarding attorneys fees. We address ASARCO’s

challenge to the constitutionality of the punitive damages award in an opinion filed

concurrently with this memorandum disposition. The relevant facts are discussed

in that opinion. See Arizona v. ASARCO LLC, – F.3d — (9th Cir. 2013).

      ASARCO challenges the district court’s admission of testimony related to

two other incidents of sexually explicit graffiti at the mill. The district court found

that this evidence was probative with regard to ASARCO’s failure to remedy

similar conduct affecting Aguilar and that this outweighed any prejudicial effect.

The authorities cited by ASARCO do not demonstrate clear error in that finding.

      ASARCO also challenges the district court’s imposition of $350,902.75 in

attorneys fees. ASARCO argues that the district court clearly erred in determining

that Aguilar achieved excellent results. In light of Aguilar’s success in obtaining a

significant punitive damages award and the injunctive relief in Aguilar’s favor, this

finding was not clear error.

      AFFIRMED.



       **
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.